Citation Nr: 0719631	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  04-11 494	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel






INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, that affirmed a November 2002 rating decision that 
denied service connection for degenerative disc disease of 
the thoracolumbar spine, claimed as a back injury.  The 
veteran thereafter disagreed with the July 2003 decision, the 
RO issued a statement of the case (SOC) in March 2004, and 
the veteran subsequently perfected his appeal.  He did not 
report for a requested hearing before the Board scheduled for 
August 2006.  

Although the SOC indicates that this appeal stems from the 
July 2003 rating decision, the Board agrees with the RO that 
the claim must be considered by VA on a de novo basis.  As 
noted above, in the November 2002 rating decision, the RO 
denied service connection for degenerative disc disease, 
thoracolumbar spine (claimed as back injury).  Because 
significant additional pertinent and material evidence was 
received at the RO within one year of the date of the mailing 
of the notice of the November 2002 determination, and it 
prompted the July 2003 rating decision, the RO was required 
to consider that evidence in connection with the veteran's 
initial May 2002 application for service connection for back 
disability because the evidence is deemed as having been 
filed in connection with that claim.  See Roebuck v. 
Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 
Vet. App. 159, 161-62 (1999).  As such, the Board has 
identified the issue on appeal as stated on the title page.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The RO transferred the veteran's case to the Board in mid-
October 2006.  Days later, in late October 2006, the 
veteran's representative submitted VA medical records 
pertaining to treatment and evaluation of the veteran's back 
disability to the RO.  In accordance with the provisions of 
38 C.F.R. § 19.37(b), the RO sent those records to the Board, 
which received them in early December 2006.  In an Informal 
Hearing Presentation to the Board in June 2007, the veteran's 
representative stated specifically that it declines to waive 
review of that evidence by the Agency of Original 
Jurisdiction (AOJ).  The submitted evidence is pertinent to 
the veteran's claim in that it involves treatment and 
evaluation of the disability for which he is seeking service 
connection.  Absent a waiver of AOJ consideration of the 
evidence, the Board must refer this evidence for review by 
the AOJ.  38 U.S.C.A. § 20.1304(c).  

The veteran's complete service medical records are not in the 
claims file, and the veteran's representative has requested 
that additional action be taken to obtain those records.  The 
representative asserts that the RO has not contacted all 
available sources for those records, pointing out there is no 
indication that the RO has contacted the Office of the 
Surgeon General of the Navy.  

Review of the record shows that in July 2002, the RO 
requested the veteran's service medical records from the 
National Personnel Records Center (NPRC) and that in response 
the NPRC indicated it was sending a microfiche of the 
veteran's service medical records.  In August 2002, the RO 
received the veteran's dental records, but did not receive 
the microfiche or the service medical records on paper.  

In a letter to the veteran dated in September 2002, the RO 
requested that he submit any service medical records that he 
had in is possession.  In December 2002, the veteran 
submitted a copy of NA Form 1344, Reply Concerning Military 
Records, addressed to him from the National Personnel Records 
Center, Navy Reference Branch.  The form is dated in 
February 2000 and indicates the NPRC sent the veteran copies 
of his service personnel records and service medical records.  
In December 2002, the veteran also submitted photocopies of 
two pages from his service medical records, one showing he 
was treated for a pilonidal cyst in June 1969, and the other 
showing he was seen in August 1969 with complaints of low 
back pain that started when he was lifting boxes earlier that 
day.  

In a letter to the veteran dated in early June 2003, the RO 
explained that it was having difficulty obtaining his service 
medial records and requested that he submit any service 
medical records in his possession that he had not already 
submitted.  In addition, the RO described some alternate 
sources of information that he could submit.  

In early June 2003, the RO again requested the veteran's 
service medical records from NPRC and explained it had 
received the dental records but not the microfiche or paper 
service medical records.  The June 2003 response was that 
NPRC has no service medical records for the veteran.  

In late June 2003, the RO notified the veteran that attempts 
to obtain his service medical records had been futile and 
that NPRC had stated that his service medical records are not 
on file.  The RO notified the veteran that unless he could 
furnish this information or the location of these records, it 
would consider his claim on the information it had on file.  
The veteran did not respond to the RO's June 2003 letter.  

Although the veteran's representative has implied that the 
Office of the Surgeon General of the Navy is a source for the 
veteran's service medical records, the Board has no knowledge 
that such is the case.  In this regard, the Board recognizes 
that in some cases, the Office of the Surgeon General of the 
Army compiled extracted information regarding admissions to 
Army hospitals during the periods 1942-1945 and 1950-1954.  
It is obvious, however, that a request for a search of those 
records would be of no value in this case as the veteran's 
active service was from 1967 to 1969.  

The Board can only point out that the duty to assist is not a 
one-way street.  See Hurd v. West, 13 Vet. App. 449, 452 
(2000); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The 
veteran cannot sit and wait passively for assistance, and 
given he has submitted part of his service medical records 
and he provided the NPRC form indicating it sent him copies 
of all of his service medical records and service personnel 
records in February 2000, he should again be requested to 
submit this evidence.  

In conjunction with the veteran's claim, the RO obtained VA 
medical and domiciliary records for the veteran.  In a record 
dated in August 2000, it was noted that the veteran reported 
that his last hospitalization had been for back pain and 
during that hospitalization he had received traction 
treatment for chronic low back pain.  There was no indication 
as to the date or location of that hospitalization, and the 
veteran should be requested to provide the missing 
information.  A March 2003 report from the VA Northern 
Arizona Health Care System (HCS) notes that the veteran had 
previously received treatment at the VA Medical Center (VAMC) 
in Tampa, Florida, having been last seen there in 
December 1998 and had received treatment at the Sierra Nevada 
HCS VAMC having been last seen there in August 1994.  As 
those records may be related to the disability that is the 
subject of this appeal, i.e., a back disability, action 
should be taken to obtain them.  

Finally, the Board is concerned as to the adequacy of the 
notice provided to the veteran as to the evidence needed to 
substantiate his service connection claim.  In its March 2004 
letter to the veteran, the RO said that in that letter it 
would tell him what evidence is necessary to establish 
entitlement to service connection for degenerative disc 
disease, thoracolumbar spine, L3-L4 (claimed as back injury).  
In the section of the letter headed "What Must the Evidence 
Show to Grant Your Claim and What We Still Need From You" 
the RO said that to establish entitlement it needed "Medial 
[sic medical] or other evidence which would support your 
claim" and referred him to the law and regulations in the 
SOC.  It is not appropriate to rely on the SOC as the vehicle 
for notice to the veteran of the evidence needed to 
substantiate his claim.  See Overton v. Nicholson, 20 Vet. 
App. 427, 433 (2006).  The statement in the letter that the 
evidence needed is medical or other evidence supporting the 
claim is self evident, and this statement does not provide 
adequate notice of the evidence needed to substantiate the 
veteran's service connection claim.  On remand, the Board 
will request that the veteran be provided corrective notice 
followed by readjudication of his claim.  

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran corrective 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation of any information and 
medical or lay evidence that is necessary 
to substantiate his claim for service 
connection for degenerative disc disease, 
thoracolumbar spine, L3-L4 (claimed as 
back injury).  Notify the veteran what 
evidence he should provide and what 
evidence VA will obtain.  

Request that the veteran identify the 
date and location of the hospitalization 
with traction for back pain to which he 
referred at a VA outpatient visit in 
August 2000.  With appropriate release 
authorization, take action to obtain 
records pertaining to that 
hospitalization and associate them with 
the claims file.  

Request that the veteran submit copies of 
all service medical records in his 
possession and not submitted previously, 
including those sent to him by the 
National Personnel Records Center in 
February 2000.  

2.  Take action to obtain and associate 
with the claims file VA medical records 
for the veteran from the Tampa, Florida, 
VAMC, where he was last seen in 
December 1998, and from the Sierra Nevada 
HCS VAMC, where he was last seen in 
August 1994.  Action to obtain the 
records should be documented in the 
claims file.  

Obtain and associate with the claims file 
VA medical records dated from 
October 2006 to the present.  

3.  Thereafter, upon completion of any 
other development indicated by the state 
of the record, readjudicate entitlement 
to service connection for a back 
disability.  If the benefit sought on 
appeal remains denied, issue an 
appropriate supplemental statement of the 
case that addresses all evidence added to 
the record since issuance of the 
statement of the case in May 2006 
(including, but not limited to, that 
submitted to the Board by the RO in 
December 2006) and provide the veteran 
and his representative the opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

